Citation Nr: 0107700	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-07 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant retired from the U.S. Navy in February 1987 
after more than 23 years of active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that determination, the RO denied the 
appellant's claim for an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine.  In a July 
2000 hearing officer's decision, the rating was increased to 
40 percent.  Because a 40-percent evaluation is less than the 
maximum available under the applicable criteria and the 
appellant presumably seeks the maximum benefit allowed, this 
claim remains in controversy as stated on the title page of 
this decision.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The lumbar spine disability is manifested by degenerative 
disc disease, severe sciatica, severe pain on motion, and 
functional loss due to pain.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for degenerative 
disc disease of the lumbar spine are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant injured his back during his service.  The 
separation examination in 1987 noted low back pain and a VA 
examination in 1987 found degenerative disease of the lumbar 
spine.  The RO granted service connection in a November 1987 
rating decision, assigning the disability a 10 percent 
evaluation.  In March 1999, the appellant filed this claim 
for an increased evaluation, which, as discussed in the 
Introduction, was subsequently raised to 40 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the veteran's 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Before proceeding to the merits of the claim, the Board must 
ensure that VA has complied with its duty to assist.  See 
38 U.S.C.A. § 5107(a) (West 1991) (effective through November 
8, 2000).  Recently enacted legislation, the Veterans Claims 
Assistance Act of 2000, modified the adjudication of all 
pending claims, eliminated the well-grounded-claim 
requirement, and revised VA's duty to assist the appellant in 
the development of facts pertinent to the claim.  Under this 
duty, VA must provide the appellant with application forms 
and notify him of an incomplete application; provide him with 
notice of required information and evidence; make reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate the claim; make every reasonable effort to 
obtain relevant VA, private, and service department records, 
as well as records possessed by other Federal agencies; and 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A).  Here, the appellant filed 
a complete application, and the RO obtained relevant VA 
clinical and hospital records he identified at his April 2000 
hearing and afforded him a VA examination in June 1999.  He 
has not identified any other records that might be relevant 
to the claim.  The Board finds that VA satisfied its duty to 
assist the appellant in the development of facts pertinent to 
the claim and, on appellate review, sees no areas in which 
further development may be fruitful.  

The disability is currently evaluated pursuant to the 
criteria of Diagnostic Code 5293 for intervertebral disc 
syndrome.  The currently assigned 40 percent evaluation is 
based on an assessment of severe impairment, with recurring 
attacks and intermittent relief.  The criteria for a 60 
percent evaluation requires evidence of pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a.  

The evidence relevant to this claim includes the following:  

? VA clinical records from November 1998 to March 1999 
showed advanced degenerative disc disease, with marked 
and radiating low back pain and intermittent numbness.  

? VA examination in June 1999 revealed the appellant's 
complaints of constant, daily pain radiating into the 
right lower extremity, with flare-ups that affected 
walking more than a half a block and sitting.  He noted 
severe pain at night, which prevented sleeping at 
times.  He received physical therapy, but this had not 
proven helpful.  He used a cane for the previous three 
months and was very uncomfortable without its help.  He 
noted that he was prescribed a pain medication.  
Examination revealed painful motion, especially on 
right lateral bending, and muscle spasm and tenderness 
in the right lumbar area.  Range of motion showed no 
ankylosis; flexion to 40 of a possible 95 degrees, with 
complaints of severe pain; extension to 25 of 
35 degrees, with pain; right lateral bending to 15 of 
40 degrees, with severe radiating pain; left lateral 
bending to 25 of 40 degrees, with pain; right rotation 
to 15 of 35 degrees, with pain; and left rotation to 20 
or 35 degrees, with pain.  In addition, the examiner 
noted fatigue, lack of endurance following repeated 
use, an abnormal limping gait favoring the right, 
weakness, and pain impacting on functional use of the 
lumbar spine, but no incoordination.  Neurologic 
examination revealed strength and sensation within 
normal limits and abnormal muscle function.  The 
diagnoses included degenerative disc disease of the 
lumbar spine with radiculopathy, and the examiner 
further described decreased range of motion with severe 
pain and flare ups that impacted the appellant's 
ability to perform normal activities of daily living, 
such as brushing his teeth and dressing.  

? The appellant testified at his April 2000 hearing that 
he experienced intense low back pain radiating into the 
right lower extremity, with sciatica several times per 
day.  He noted that he used a cane because the sciatica 
caused instability one or more times per day.  He also 
indicated he had muscle cramps and pain on limited 
motion, and that a VA examiner had discussed with him 
the possibility of surgery involving the low back.  He 
stated he was a co-owner of a small company, performed 
mostly administrative work while sitting at a desk, and 
lost on average between three and 10 days of work each 
month due to the low back symptomatology.  

? VA magnetic resonance image (MRI) of the lumbar spine 
in April 1999 showed minimal spondylolisthesis, minimal 
degenerative changes, and minimal stenosis of L3 and L4 
and moderate disc disease at L4 and L5 without 
stenosis.  

? VA clinical records from June 1999 to February 2000 
showed greatly reduced flexion, extension, and 
rotation, radiating low back pain suggestive of 
sacroiliac joint dysfunction, and degenerative disc 
disease.  The June 1999 and February 2000 entries noted 
flexion of 14 inches, extension of 10 degrees, right 
lateral bending of 23 inches, and left lateral bending 
of 22 inches.  It was also noted that the appellant 
used pain medication.  

The evidence just summarized includes indications of severe 
limitation of lumbar motion and severe intervertebral disc 
syndrome, both of which warrant the currently assigned 40-
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5293 (defining the criteria for lumbar spine limited 
motion and intervertebral disc syndrome).  The disability 
might also be evaluated under the criteria of Diagnostic Code 
5295 for lumbosacral strain, but that criteria provides for 
no more than the currently assigned 40-percent evaluation.  
The disability could be evaluated under the criteria of 
Diagnostic Code 5285 for vertebral fracture or Diagnostic 
Codes 5286 and 5289 for ankylosis of the lumbar spine.  As 
noted in the June 1999 VA examination, though, the disability 
was not manifested by vertebral fracture or ankylosis, and so 
that criteria is also not for application in this claim.  

The only diagnostic criteria under which the appellant might 
support an evaluation in excess of 40 percent is by 
satisfying the criteria for a 60 percent evaluation under 
Diagnostic Code 5293.  That criteria requires evidence of 
pronounced impairment, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a.  The evidence 
showed persistent sciatica, both by the appellant's 
statements as to his symptoms and by the examination reports.  
VA examination in June 1999 noted fatigue, weakness, and pain 
on all motion of the lumbar spine, which impacted on the 
appellant's functional use of his lumbar spine.  He noted in 
his testimony that this symptomatology impacted on his 
ability to work up to about one-third of each month.  The VA 
clinical records before and after this examination also 
identified pain, muscle spasm, and other neurologic findings 
indicative of pronounced impairment.  

Moreover, the criteria for intervertebral disc syndrome 
"involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the . . . lumbar 
spine."  VA O.G.C. Prec. Op. No. 36-97 (Dec. 12, 1997) 
(citing Johnson, 9 Vet. App. at 10-11).  As a portion of the 
rating criteria found in Diagnostic Code 5293 provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 are applicable to the claim.  A 
complete evaluation of these diagnostic codes requires that 
the Board consider the functional loss due to pain associated 
with any limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  In this case, VA examination in 
June 1999 indicated that the sciatica affecting the 
appellant's low back, causing limitation of motion, fatigue, 
weakness, and pain.  This additional functional loss due to 
pain warrants additional compensation.  In light of the 
evidence of record and based on the analysis above, it is the 
determination of the Board that the evidence supports a 60 
percent evaluation for degenerative disc disease of the 
lumbar spine.  


ORDER

A 60-percent evaluation for degenerative disc disease of the 
lumbar spine is granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 


